Citation Nr: 1618860	
Decision Date: 05/10/16    Archive Date: 05/19/16

DOCKET NO.  12-33 929	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Service connection for a lung disorder, to include as due to asbestos exposure.

2.  Service connection for residuals of pubic fracture, to include pubic spurs. 

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) for the period prior to November 16, 2009. 

4.  Entitlement to a TDIU for the period from November 16, 2009.


WITNESSES AT HEARING ON APPEAL

The Veteran (Appellant) and niece


ATTORNEY FOR THE BOARD

J. Ragheb, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  

The Veteran, who is the appellant, served on active duty from September 1986 to September 1990.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  The Board has reviewed both the Veterans Benefits Management System (VBMS) and "Virtual VA" files so as to ensure a total review of the evidence.  

In May 2015, the Veteran testified at a Board video conference hearing before the undersigned Veterans Law Judge (VLJ).  The hearing transcript has been associated with the electronic claims file on VBMS.

In September 2015, the Board remanded the issues on appeal to the Agency of Original Jurisdiction (AOJ) in order to provide the Veteran with VA examinations.  As the above-referenced development has been completed, the Board finds that the AOJ substantially complied with the September 2015 Board Remand directives, and that the matter has been properly returned to the Board for appellate consideration.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).

This decision bifurcates the issue of entitlement to a TDIU into two separate issues: (1) entitlement to a TDIU for the period prior to November 16, 2009; and 
(2) entitlement to a TDIU for the period from November 16, 2009.  This is beneficial to the Veteran because the Board is granting a TDIU for the period from November 16, 2009.  However, as discussed below, the Board is remanding the issue of entitlement to a TDIU prior to November 16, 2009 for referral to the VA Under Secretary for Benefits or the VA Director of the Compensation and Pension Service for adjudication of TDIU eligibility in accordance with 38 C.F.R. § 4.16(b) (2015).  See Locklear v. Shinseki, 24 Vet. App. 311 (2011) (bifurcation of a claim generally is within VA's discretion); Tyrues v. Shinseki, 23 Vet. App. 166, 178-79 (2009), aff'd, 631 F.3d 1380 (Fed. Cir. 2011) (holding that it is permissible to bifurcate a claim and to adjudicate the distinct theories of entitlement separately).

The issue of entitlement to a TDIU for the period prior to November 16, 2009 is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1. The Veteran has a current lung disability.

2. The Veteran was exposed to asbestos in service.

3. The current lung disability was not incurred in service. 

4. The current lung disability is related to the Veteran's history of smoking tobacco and is not etiologically related to service.
 
5. Service connection is precluded for a lung disability as due to the use of tobacco products during active service.

6. The Veteran has current residuals of a pubic fracture.

7. The Veteran's preexisting pubic fracture underwent a permanent worsening during service.

8. For the period from November 16, 2009, the combined disability ratings for the service-connected disabilities meet the minimum combined rating criteria under 38 C.F.R. § 4.16(a) (2015) for eligibility for a TDIU.

9. The Veteran is unable to maintain (follow) substantially gainful employment as a result of the service-connected disabilities.


CONCLUSIONS OF LAW

1. The criteria for service connection for a lung disorder have not been met.  
38 U.S.C.A. §§ 1103, 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.300(a), 3.303 (2015).

2. Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for residuals of a pubic fracture have been met.  38 U.S.C.A. 
§§ 1110, 1131, 1153, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306 (2015).

3. Resolving reasonable doubt in favor of the Veteran, the criteria for a TDIU have been met for the period from November 16, 2009.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5110(b) (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18, 4.19 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

In this case, the Board is granting service connection for residuals of pubic fracture and a TDIU for the period from November 16, 2009, which constitutes a full grant of the benefits sought on appeal with respect to these issues.  As there remains no aspect of these issues to be further substantiated, there is no further VCAA duty to notify or assist, or to explain compliance with VCAA duties to notify and assist.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).    

With respect to the claim for service connection for a lung disorder, the AOJ provided notice to the Veteran in December 2009 prior to the initial adjudication of the claim.  The Veteran was notified of the evidence not of record that was necessary to substantiate the claim for service connection on appeal, as well as of VA and the Veteran's respective duties for obtaining evidence.  The notice letter also notified the Veteran of VA's practices in assigning disability evaluations and effective dates.  

With regard to the duty to assist, VA has made reasonable efforts to obtain relevant records and evidence with respect to the issues adjudicated herein.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records (STRs), post-service VA and private treatment records, relevant VA examination report, the May 2015 Board hearing transcript, and written statements by the Veteran and others in support of the current appeal.  

VA examined the Veteran's lungs in November 2015.  The Board finds that the above-referenced examination and opinion report is adequate for purposes of deciding the claim for service connection for a lung disorder.  The VA examiner reviewed the Veteran's medical history and complaints, interviewed the Veteran regarding past and present symptomatology, made clinical assessments and observations, and rendered an opinion regarding the etiology of the lung disability.  The examination report contains all the findings needed to evaluate the claim for service connection for a lung disorder, including the Veteran's history and a rationale for all opinions given.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that VA must provide an examination that is adequate for rating purposes).  

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal, and no further development is required to comply with the duty to assist in developing the facts pertinent to the appeal.  In view of the foregoing, the Board will proceed with appellate review.

Service Connection Legal Authority

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  As a general matter, service connection may be established for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  This has been interpreted as a three-element test: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).

A veteran is presumed to have been in sound condition when examined, accepted, and enrolled for service except as to defects, infirmities, or disorders noted at the time of examination, acceptance, enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.304 (2015).

A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  Clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the preservice disability underwent an increase in severity during service.  38 C.F.R. § 3.306.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service. 
38 C.F.R. § 3.306. 

In explaining the meaning of an increase in disability, the Court has held that "temporary or intermittent flare-ups during service of a preexisting injury or disease are not sufficient to be considered 'aggravation in service' unless the underlying condition, as contrasted to symptoms, is worsened."  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1992); see also Davis v. Principi, 276 F.3d 1341, 1346 (Fed. Cir. 2002) (explaining that, for non-combat veterans, a temporary worsening of symptoms due to flare ups is not evidence of an increase in disability).  However, the increase need not be so severe as to warrant compensation.  Browder v. Derwinski, 1 Vet. App. 204, 207 (1991).

Of note is that the burdens and evidentiary standard to determine whether conditions noted at entrance into service were aggravated by service are different than the burdens and evidentiary standard to determine whether conditions not noted at entrance into service were aggravated.  If a preexisting condition noted at entrance into service is not shown to have as likely as not increased in severity during service, the analysis stops.  Only if such condition is shown by an as likely as not standard to have increased in severity during service does the analysis continue.  In such cases, the increase is presumed to have been due to service unless there is clear and unmistakable evidence that the increase during service was not beyond the natural progression of the condition.  See 38 C.F.R. § 3.306.

In this case, emphysema, pneumonia, hypoxemia, and chronic obstructive pulmonary disease (COPD) are not "chronic diseases under 38 C.F.R. § 3.309(a); therefore, the presumptive provisions of 38 C.F.R. §§ 3.303(b), 3.307(a)(3), and 3.309(a) do not apply to the claims for service connection for a lung disorder.

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The Federal Circuit has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau, 492 F.3d 1372.

In rendering a decision on appeal, the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his or her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service Connection for a Lung Disorder

The Veteran has claimed service connection for a lung disorder, to include as due to exposure to asbestos during service.  The Veteran contends that her military occupational specialty (MOS) was light wheel mechanic and that, as part of her duties, was responsible for changing brake pads and doing brake work on "Deuce and a Half's" and five-ton military trucks, both of which used asbestos brake pads at that time.  As a result of this asbestos exposure, the Veteran asserts that she has developed emphysema or a lung disorder.  See, e.g., July 2013 Veteran statement.

The Board finds that the Veteran has a current lung disability.  The November 2015 VA examination report shows a diagnosis of emphysema.  A March 2010 private treatment record shows diagnoses of pneumonia, hypoxemia, and COPD.  A January 2014 VA radiology report shows findings of hyperinflation of the lungs compatible with COPD.  An April 2014 VA CT scan report shows findings of biapical pleural scarring and paraseptal emphysematous changes and hyperinflated lungs.  A September 2014 VA pulmonary consultation shows assessments of COPD and multiple pulmonary nodules with risk factors for lung cancer.

After a review of all the lay and medical evidence of record, the Board finds that the weight of the evidence is against a finding that the current lung disability had its onset in service or is otherwise causally or etiologically related to service, to include as due to asbestos exposure.  Service treatment records show that the Veteran was occasionally treated for acute upper respiratory infections; however, service treatment records show no complaints, diagnosis, or treatment of a chronic disability associated with the lungs during active service.  Moreover, a January 1988 service treatment record shows that an examination of the lungs was unremarkable.  The first evidence of a lung disability in the claims file is in May 2000, which is approximately ten years after service separation.  See May 2000 VA treatment record.  

With regard to the Veteran's contention that a lung disorder was caused by asbestos exposure in service, there is no specific statutory guidance with regard to asbestos related claims, nor has the VA Secretary promulgated any specific regulations in regard to such claims.  However, VA has issued a circular on asbestos-related diseases.  DVB Circular 21-88-8, Asbestos-Related Diseases (May 11, 1988) provides guidelines for considering compensation claims based on exposure to asbestos.  The information and instructions from the DVB Circular were included in the VA Adjudication Procedure Manual, M21-1 (M21-1), Part VI, para. 7.21. 

In December 2005, M21-1, Part VI was rescinded and replaced with a new manual, M21-1MR, which contains the same asbestos-related information as M21-1, Part VI.  See M21-1MR, Part IV, Subpart ii, Chapter 1, Section H, Topic 29, entitled "Developing Claims for Service Connection for Asbestos-Related Diseases," and Part IV, Subpart ii, Chapter 2, Section C, Topic 9, entitled "Service Connection for Disabilities Resulting from Exposure to Asbestos."  The Court has held that VA must analyze claims for entitlement to service connection for asbestosis or asbestos-related disabilities under the administrative protocols provided in the DVB Circular guidelines.  See Ennis v. Brown, 4 Vet. App. 523 (1993); McGinty v. Brown, 4 Vet. App. 428 (1993). 

VA's Manual 21-1MR, Part IV, subpart ii, Chapter 2, Section C in essence acknowledges that inhalation of asbestos fibers can result in fibrosis and tumors, and produce pleural effusions and fibrosis, pleural plaques, mesotheliomas of the pleura and peritoneum, and cancer of the lung, gastrointestinal tract, larynx, pharynx and urogenital system (except the prostate), with the most common resulting disease being interstitial pulmonary fibrosis (asbestosis). 

With respect to claims involving asbestos exposure, VA must determine whether or not military records demonstrate evidence of asbestos exposure during service, develop whether or not there was pre-service and/or post-service occupational or other asbestos exposure, and determine whether there is a relationship between asbestos exposure and the claimed disease.  M21-1MR, Part IV, Subpart ii, Chapter 1, Section H, Topic 29; DVB Circular 21-88-8, Asbestos-Related Diseases (May 11, 1988).  VA satisfied the above requirements by obtaining the Veteran's service treatment records, service personnel records, and statements from the Veteran regarding duties in service.

The pertinent parts of the Manual guidelines on service connection in asbestos-related cases must be considered by the Board in adjudicating asbestos-related claims.  See VAOPGCPREC 4-2000.  The Board points out that the Manual provisions do not create a presumption that a veteran was exposed to asbestos in service.  See Dyment, 13 Vet. App. 141.

The Board finds that the weight of the lay and medical evidence is in relative equipoise as to whether the Veteran was exposed to asbestos in service.  The 
 DD Form 214 reflects that the Veteran's military occupational specialty (MOS) was a lightwheel mechanic.  VA's Manual 21-1MR, Part IV, Subpart ii, Chapter 1, IV.ii.C.9.f indicates that occupations involving exposure to asbestos include those involving servicing of friction products such as brake linings.  Resolving reasonable doubt in the Veteran's favor, the Board finds that the Veteran was exposed to asbestos in service.

The medical opinions of record further weigh against finding that the current lung disability is causally or etiologically related to service.  An April 2009 VA treatment record shows an assessment by the VA clinician that the Veteran has COPD as a result of emphysematous changes due to long-term smoking.  The November 2015 VA examiner opined that the current lung disability is not caused by or a result of the Veteran's active service, to include exposure to asbestos.  In reaching this conclusion, the November 2015 VA examiner reasoned that pulmonary function testing (PFT) and CT scans indicate that the Veteran has emphysema and not asbestosis.  The November 2015 VA examiner explained that, in emphysema, not only is there obstruction, but there is also hyperinflation and air trapping with an impairment in gas transport from the air to the blood.  The November 2015 VA examiner opined that the Veteran's emphysema is secondary to long-term smoking, and reasoned that the main cause of emphysema is long-term exposure to airborne irritants, including tobacco smoke.

For claims filed after June 9, 1998, Congress has prohibited the grant of service connection for disability due to the use of tobacco products during active service.  38 U.S.C.A. § 1103(a); 38 C.F.R. § 3.300(a).  The Veteran filed the current claim in 2009; therefore, the grant of service connection for a lung disability as due to in-service tobacco smoking is legally precluded. 

The Board finds that the above-referenced VA opinions are highly probative with respect to service connection for a lung disability, and are adequately based on objective findings as shown by the record, and accordingly, the Board concludes that the medical opinions rendered were based upon a full and accurate factual premise, including the Veteran's history, and provided a rationale for the opinion given.  See Stegall, 11 Vet. App. 268; Barr, 11 Vet. App. at 311; Jones v. Shinseki, 23 Vet. App. 382 (2010); Swann v. Brown, 5 Vet. App. 229, 233 (1993); Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  Therefore, the Board finds that the April 2009 and November 2015 VA opinions provide competent, credible, and probative evidence which shows that the currently-diagnosed lung disability is not etiologically related to service.  

While a December 2015 VA telephone care note shows a purported opinion by a PA-C that the Veteran is permanently and totally disabled due to severe pulmonary disease secondary to asbestosis, the Board finds that the December 2015 VA clinician's purported opinion is of no probative because it is based on an inaccurate factual premise that the Veteran actually had asbestosis.  Reonal, 5 Vet. App. at 461 (holding that a medical opinion based on an inaccurate factual basis is of no probative value).  Specifically, the December 2015 VA clinician relied on an inaccurate assumption of diagnosis of asbestosis, which is contradicted and outweighed by the November 2015 VA examiner's diagnostic assessment that the Veteran does not have asbestosis.  The November 2015 VA examiner's diagnosis is based on PFTs and CT scans showing that the Veteran has emphysema as opposed to asbestosis.  The December 2015 VA clinician did not indicate that he based his opinion on any clinical testing.  Based on the foregoing, the Board finds that the November 2015 VA examiner's opinion that the Veteran does not have asbestosis is more probative than the December 2015 VA clinician's opinion that the Veteran has severe pulmonary disease due to asbestosis.

While the Veteran is competent to report symptoms such as chronic cough and shortness of breath, the Board finds that, under the facts of this case that involve no lung or respiratory symptoms or disorder in service or for years after service, and a non-service-related smoking history, the Veteran does not have the requisite medical knowledge, training, or experience to be able to render a competent medical opinion regarding the cause of the current lung disability.  The only link between the Veteran's lung disability and active service is the Veteran's general contention during the appeal period that the lung disability is related to in-service exposure to asbestos.  See Kahana v. Shinseki, 24 Vet. App. 428, 437 (2011) (lay witnesses are competent to opine as to some matters of diagnosis and etiology, and the Board must determine on a case by case basis whether a veteran's particular disability is the type of disability for which lay evidence is competent).  Although the Veteran has asserted that the current lung disability is causally related to service, she is a lay person and does not have the requisite medical training or credentials to be able to render a competent medical opinion regarding the cause of the current lung disability.  The etiology of the Veteran's lung disability is a complex medical etiological question dealing with the origin and progression of the respiratory system in addition to the relationship between the current lung disability and smoking versus asbestos exposure, and the current lung disability is diagnosed primarily on clinical findings and physiological testing.  Thus, while the Veteran is competent to relate respiratory symptoms that she experienced at any time, she is not competent to opine on whether there is a link between her lung disability and active service because such a medical opinion requires specific medical knowledge and training.  See Layno, 6 Vet. App. 465 (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

In light of the foregoing, the weight of the evidence is against a finding that the current lung disability was incurred in or was otherwise caused by active service, to include exposure to asbestos.  Thus, the Board finds that a preponderance of the lay and medical evidence of record weighs against service connection claim for a lung disability; consequently, the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.
 
Service Connection for Residuals of Pubic Fracture

The Veteran contends a preexisting pubic stress fracture was aggravated during service as a result of re-fracturing the pelvis during service.  See December 2009 former representative statement; May 2015 Board hearing transcript. 

The Board finds that the Veteran has current residuals of a pubic fracture.  Post-service treatment records show complaints of pelvic pain as a result of bone spurs on the pelvis.  See, e.g., January 2011, May 2011, and January 2013 private treatment records.  Moreover, the November 2015 VA examination report shows that the Veteran has limited motion in the right and left hips.

The Board finds that the Veteran's pubic fracture preexisted service and was "noted" upon service entrance.  The April 1986 service entrance examination noted history of fractured pubic ramus.  Accordingly, in order to establish service connection for residuals of the pubic fracture, there has to be a showing of aggravation (worsening beyond normal progression) of the pubic fracture during service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.

After a review of all the evidence, both lay and medical, the Board finds that the evidence is in relative equipoise on the question of whether the Veteran's preexisting pubic fracture underwent a permanent worsening during service.  As stated above, the April 1986 service entrance examination noted a history of fractured pubic ramus.  A November 1986 service treatment record shows complaints of pelvic pain and an assessment of hip strain.  Service treatment records dated in December 1986 show treatment for a fall resulting in left thigh pain with tender adductor and pubic rami.  Concurrent x-rays were normal except for an old rami fracture.  See December 1986 service treatment records.  In December 1986, the Veteran was placed on physical profile due to a clinical pubic rami stress fracture with left adductor tear with instructions of no crawling, stooping, running, jumping, prolonged standing or marching, strenuous physical activities, pull-ups or pushups, overhead work, or handling of heavy materials.  See December 1986 Physical Profile Board Proceedings.  A February 1987 service treatment record shows complaints of tightness in the hips.  A November 1987 service treatment record shows complaints of left hip pain and the Veteran was placed on physical profile due to a clinical pubic rami stress fracture with left adductor tear with instructions of no crawling, stooping, running, jumping, prolonged standing or marching, strenuous physical activities, pull-ups or pushups, overhead work, or handling of heavy materials.  See November 1987 Physical Profile Board Proceedings.  A December 1988 service treatment record shows that the Veteran reported that her left hip pain was getting worse.  Resolving reasonable doubt in the Veteran's favor on the question of aggravation by service, the Board finds that the preexisting pubic fracture worsened during service.  

Because the evidence shows worsening occurred during service, and there is no specific finding that the increase in disability is due to the natural progress of the disease, clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; Wagner, 370 F.3d at 1096.  The Board finds that the evidence in this case is not clear and unmistakable to show that aggravation of the pre-existing pubic fracture did not occur in service; therefore, the Board finds that the preexisting pubic fracture was aggravated by service, that is, that the preexisting pubic fracture worsened beyond its normal progression during service to warrant service connection for residuals of pubic fracture.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.

TDIU Legal Authority

VA will grant a TDIU when the evidence shows that a veteran is precluded, by reason of service-connected disabilities, from obtaining or maintaining "substantially gainful employment" consistent with the veteran's education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16; VAOPGCPREC 75-91.  The central inquiry is, "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 
5 Vet. App. 524, 529 (1993).  A threshold requirement, however, for eligibility for a TDIU under 38 C.F.R. § 4.16(a) is that, if there is only one such disability, it must be rated at 60 percent or more; and if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  Disabilities resulting from common etiology or a single accident or disabilities affecting a single body system will be considered as one disability for the above purposes of one 60 percent disability or one 40 percent disability.  38 C.F.R. § 4.16(a).  Consideration may be given to a veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his or her age or the impairment caused by any non-service-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).  

The term "unemployability," as used in VA regulations governing total disability ratings, is synonymous with an inability to secure or follow a substantially gainful occupation.  See VAOPGCPREC 75-91.  The issue is whether a veteran's service-connected disability or disabilities preclude him or her from engaging in substantially gainful employment (i.e., work which is more than marginal, that permits the individual to earn a "living wage").  See Moore v. Derwinski, 1 Vet. App. 356 (1991).  In a claim for a TDIU, the Board may not reject the claim without producing evidence, as distinguished from mere conjecture, that a veteran's service-connected disability or disabilities do not prevent him or her from performing work that would produce sufficient income to be other than marginal.  Friscia v. Brown, 
7 Vet. App. 294 (1995), citing Beaty v. Brown, 6 Vet. App. 532, 537 (1994). 

Further, in Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013), the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) held that, when a veteran is claiming TDIU based upon the combined effects of multiple service-connected disabilities, VA's duty to assist "does not require obtaining a single medical opinion regarding the combined impact of all service-connected disabilities."  See also Smith v. Shinseki, 647 F.3d 1380, 1385-86 (Fed. Cir. 2011) (VA is not required to obtain an industrial survey from a vocational expert before making a TDIU determination but may choose to do so in an appropriate case).  Although VA must give full consideration, per 38 C.F.R. § 4.15, to "the effect of combinations of disability," VA regulations place responsibility for the ultimate TDIU determination on VA, not a medical examiner's opinion, although VA will weigh and consider any opinion that is part of the evidence as part of considering all evidence of record.  Geib, 733 F.3d at 1354; see also 38 C.F.R. § 4.16(a).  The ultimate issue of whether a TDIU should be awarded is not a medical question, but rather is a determination for the adjudicator.  See Moore v. Nicholson, 21 Vet. App. 211, 218 (2007) (ultimate question of whether a veteran is capable of substantial gainful employment is not a medical one; that determination is for the adjudicator), rev'd on other grounds sub nom, Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009).

A TDIU claim is a claim for increased compensation, and the effective date rules for increased compensation apply to a TDIU claim.  See Hurd v. West, 13 Vet. App. 449 (2000); Dalton v. Nicholson, 21 Vet. App. 23 (2007).  The effective date for an increased rating for disability compensation will be the earliest date as of which it is factually ascertainable that an increase in disability occurred if a claim is received within one year from such date; otherwise, the effective date is the date of receipt of the claim.  38 U.S.C.A. § 5110(b)(2) (West 2014); 38 C.F.R. § 3.400(o)(2) (2015).  Alternatively, entitlement to a TDIU is potentially an element of all increased rating claims.  See Rice, 22 Vet. App. 447.  

A "claim" is defined as a formal or informal communication, in writing, requesting a determination of entitlement, or evidencing a belief in entitlement to a benefit and VA is required to identify and act on informal claims for benefits.  38 C.F.R. 
§§ 3.1(p), 3.155(a) (2015); see also Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992).  Pursuant to 38 C.F.R. § 3.155, any communication or action indicating intent to apply for one or more VA benefits, including statements from a veteran's duly authorized representative, may be considered an informal claim.  Such an informal claim must identify the benefit sought.  38 C.F.R. § 3.1(p) defines application as a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  See also Rodriguez v. West, 189 F.3d. 1351 (Fed. Cir. 1999).  The date of receipt of a claim is the date on which a claim, information, or evidence is received by VA. 
38 C.F.R. § 3.1(r) (2015).



Analysis of a TDIU for the Period from November 16, 2009

The Veteran generally contends that a TDIU is warranted because she is unemployable due to the service-connected disabilities.  See, e.g., May 2010 and November 2012 Veteran statements.

The Board finds that the percentage ratings for the Veteran's service-connected disabilities meet the minimum combined rating criteria under 38 C.F.R. § 4.16(a) for eligibility for TDIU for the rating period from November 16, 2009.  The Veteran is service connected for residuals of low back injury (rated at 40 percent from April 19, 2004), right lower extremity sciatica (rated at 40 percent from November 16, 2009), left lower extremity sciatica (rated at 40 percent from November 16, 2009), right upper extremity nerve impingement (rated at 10 percent from June 12, 2009), left upper extremity nerve impingement (rated at 10 percent from June 12, 2009), cervical spine degenerative disc disease (rated at 10 percent from November 16, 2009), right leg shin splints (rated at 0 percent from June 12, 2009), left leg shin splints (rated at 0 percent from June 12, 2009), and headaches (rated at 0 percent from June 12, 2009).  Based on the above, application of a TDIU under 38 C.F.R. 
§ 4.16(a) is appropriate for the entire rating period from November 16, 2009, so long as the severity of the Veteran's disabilities render her unable to obtain or maintain substantially gainful employment.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a).

After a review of all the lay and medical evidence, the Board finds that the evidence is in equipoise as to whether, for the entire rating period from November 16, 2009, all the service-connected disabilities have rendered the Veteran unable to maintain (follow) substantially gainful employment.  Evidence weighing in favor of a finding of unemployability includes the Veteran's statements that she is unemployable due to the service-connected disabilities.  In June 2009, Dr. B.F. opined that the Veteran has severe degenerative joint disease of the lumbar spine and is in chronic pain that prevents the ability to concentrate and maintain gainful employment.  Dr. B.F. also opined that the Veteran is unemployable due to the non-service-connected mental disability.  See June 2009 statement by Dr. B.F.  A December 2015 VA telephone care note shows that the J.R., PA-C, opined that the Veteran is unemployable due to the service-connected residuals of pubic fracture, lumbar spine, and cervical spine disabilities, as well as non-service-connected lung disorder and posttraumatic stress disorder. 

Evidence weighing against a finding of unemployability is that the above-referenced June 2009 and December 2015 opinions indicate that the Veteran is unemployable due to a combination of service-connected and non-service-connected disabilities.  An August 2008 VA spine examination report shows that the VA examiner opined that the Veteran is employable from the standpoint of her lumbar spine disability.  The August 2008 VA examiner explained that the Veteran may certainly have some limitation of physical employment due to limitations on heavy lifting, recurrent bending, or prolonged positions, but that she would be suitable for multiple light physical and sedentary positions.  The August 2008 VA examiner indicated that the Veteran may also be a candidate for vocational rehabilitation; however, the August 2008 VA examiner noted that the Veteran's willingness to participate in gainful employment and her other comorbid conditions would impact her employment ability.

Resolving reasonable doubt in the Veteran's favor, the Board finds that, given the Veteran's functional limitations with respect to heavy lifting, recurrent bending, or prolonged positions, the service-connected disabilities prevent the Veteran from performing the type of employment for which she is trained, including sedentary employment.  The record reflects that the Veteran graduated high school but did not go to college, has worked as a mechanic and a sales clerk, and could not complete community college education because neck pain prevented her from working with computers.  See January 2002 and December 2009 VA examination reports.  The test is not whether the Veteran would have been precluded from all types of employment but whether such employment was realistically within the physical and mental capabilities of the Veteran.  In this case, given the Veteran's education, work experience, and functional impairment as a result of the service-connected disabilities, the evidence is in relative equipoise as to whether there are jobs in the national economy that the Veteran could perform.  For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that the Veteran is 

precluded from maintaining substantially gainful employment due to the service-connected disabilities; thus, the Board finds that a TDIU is warranted under 
38 C.F.R. § 4.16(a) for the rating period from November 16, 2009.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.  


ORDER

Service connection for a lung disorder, to include as due to asbestos exposure, is denied. 

Service connection for residuals of pubic fracture, to include pubic spurs, is granted. 

A TDIU for the rating period from November 16, 2009 is granted. 


REMAND

TDIU for the Period prior to November 16, 2009

As stated above, a TDIU claim is a claim for increased compensation, and the effective date rules for increased compensation apply to a TDIU claim.  See 
38 C.F.R. § 3.400(o)(2); Hurd, 13 Vet. App. 449; Dalton, 21 Vet. App. 23.  In this case, the Veteran filed the claim for a TDIU on June 18, 2009.  See June 2009 VA Form 21-4138.  However, for the period prior to November 16, 2009, the combined schedular disability rating eligibility criteria for TDIU under 38 C.F.R. § 4.16(a) have not been met.  As discussed above, there is evidence that tends to show that Veteran's service-connected disabilities may have rendered her unemployable for the period prior to November 16, 2009.

Based upon the foregoing, the Board finds evidence to suggest that the Veteran may be unemployable due to the service-connected disabilities prior to November 16, 2009; however, the combined rating percentage requirement of 38 C.F.R. § 4.16(a) is not met.  Accordingly, the issue of entitlement to a TDIU for the period prior to November 16, 2009 should be remanded for referral to the VA Under Secretary for Benefits or the VA Director of the Compensation and Pension Service for adjudication of TDIU eligibility in accordance with 38 C.F.R. § 4.16(b). 
 
Accordingly, the issue of entitlement to a TDIU for the period prior to November 16, 2009 is REMANDED for the following actions:

1. Refer the case to the VA Under Secretary for Benefits or the VA Director of the Compensation and Pension Service for adjudication of entitlement to a TDIU for the period prior to November 16, 2009 under 
38 C.F.R. § 4.16(b).

2. After the requested adjudication has been completed, the issue of entitlement to a TDIU for the period prior to November 16, 2009 should be readjudicated.  If the benefit sought is not granted, the Veteran and representative should be furnished a supplemental statement of the case (SSOC).

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


